Name: Commission Regulation (EC) No 1674/95 of 7 July 1995 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  economic geography;  world organisations
 Date Published: nan

 11 . 7. 95 | EN I Official Journal of the European Communities No L 159/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1674/95 of 7 July 1995 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of a Member State Member State or registered in a Member State have reached the quota available for Member States for 1995, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 850/95 of 6 April 1995 amending Regulation (EC) No 3366/94 laying down for 1995 certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries (2), provides for Atlantic redfish quotas for 1995 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota available for Member States ; Whereas, according to the information communicated to the Commission, catches of Atlantic redfish in the waters of NAFO zone 3LN by vessels flying the flag of a Article 1 Catches of Atlantic redfish in the waters of NAFO zone 3LN by vessels flying the flag of a Member State or regis ­ tered in a Member State are deemed to have exhausted the quota available for Member States for 1995. Fishing for Atlantic redfish in the waters of NAFO zone 3LN by vessels flying the flag of a Member State or regis ­ tered in a Member State is prohibited, as well as the reten ­ tion on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 261 , 20. 10. 1993, p. 1 . 0 OJ No L 86, 20. 4. 1995, p. 1 .